             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:18 CV 255

CHERIE FISHER, as personal representative )
of the estate of Dallas Fisher and        )
CHERIE FISHER, individually,              )
                                          )
                         Plaintiffs,      )                         ORDER
                                          )
v.                                        )
                                          )
THE UNITED STATES OF AMERICA,             )
                                          )
                         Defendant.       )
                                          )
_______________________________________   )

      This matter is before the Court on Plaintiffs’ Motion to Substitute

Cherie Fisher as Personal Representative of the Estate of Decedent Dallas

Fisher (Doc. 33).

      The Motion advises that Plaintiff Dallas Fisher has passed away and

requests that Plaintiff Cherie Fisher, as the personal representative of Mr.

Fisher’s estate, be substituted for him in this litigation. Counsel for Defendant

consents. Id. at 2.

      For the reasons stated, the Motion to Substitute Cherie Fisher as

Personal Representative of the Estate of Decedent Dallas Fisher (Doc. 33) is

GRANTED, and Cherie Fisher, as personal representative of the Estate of



                                       1
Dallas Fisher, is hereby substituted for Dallas Fisher.       The Clerk is

respectfully DIRECTED to amend the docket to reflect this substitution.



                               Signed: December 9, 2019




                                       2
